Exhibit 10.30

LIONBRIDGE US, INC.

760 WHALERS WAY, BUILDING C, SUITE 110

FORT COLLINS, COLORADO

TABLE OF CONTENTS

 

ARTICLE I

   1

1.1

   DESCRIPTION    1

1.2

   EXCEPTION AND RESERVATION    1

1.3

   DEFINITIONS    1

ARTICLE II

   2

2.1

   TERM    2

2.2

   MINIMUM RENT    2

2.3

   ADDITIONAL SERVICES PROVIDED    2

2.4

   ADDITIONAL RENT    2

2.5

   OPERATING EXPENSES    3

2.6

   SECURITY DEPOSIT    3

2.7

   PAYMENT OF CHARGES    4

2.8

   CURRENCY    4

ARTICLE III

   4

3.1

   TENANT’S USE    4

3.2

   TENANT FINISH    4

3.3

   UTILITIES    5

3.4

   SIGNS    5

3.5

   ARCHITECTURAL CONTROL    5

3.6

   ENVIRONMENTAL HAZARDS AND INDEMNITY    5

ARTICLE IV

   6

4.1

   LANDLORD’S DUTY TO REPAIR    6

4.2

   TENANT’S DUTY TO REPAIR    6

4.3

   SURRENDER OF PREMISES    7

4.4

   TENANT’S ALTERATIONS    7

4.5

   MECHANIC’S LIEN    8

4.6

   ROOF    8

ARTICLE V

   8

5.1

   LIABILITY OF TENANT    8

5.2

   NOTICE OF CLAIM OR SUIT    8

5.3

   LIABILITY INSURANCE    9

5.4

   PLATE GLASS RESPONSIBILITY    9

5.5

   FAILURE TO PROCURE INSURANCE    9

5.6

   INCREASE IN FIRE INSURANCE PREMIUM    9

5.7

   PROPERTY OF TENANT    9

5.8

   WAIVER OF SUBROGATION    9

5.9

   STIPULATIONS    9

ARTICLE VI

   9

6.1

   PARTIAL DESTRUCTION    9

6.2

   SUBSTANTIAL DESTRUCTION    10

ARTICLE VII

   10

7.1

   TENANT ASSIGNMENT    10

ARTICLE VIII

   11

8.1

   TENANT’S DEFAULT    11

8.2

   TENANT’S OBLIGATION    12

8.3

   SECURITY INTEREST    12

8.4

   LEGAL REMEDIES    13

8.5

   ATTORNEY’S FEES    13

ARTICLE IX

   13

9.1

   CONTROL OF COMMON AREA    13

9.2

   EMPLOYEE PARKING AREA    13

ARTICLE X

   13

10.1

   PARTIAL TAKING    13

10.2

   SUBSTANTIAL TAKING    13

10.3

   AWARD    14

 

i



--------------------------------------------------------------------------------

ARTICLE XI

   14

11.1

   LANDLORD’S RIGHT OF ENTRY    14

11.2

   QUIET ENJOYMENT    14

11.3

   RELOCATION OF TENANT    14

11.4

   WAIVER    14

11.5

   TRADE FIXTURES    14

11.6

   SUBORDINATION    15

11.7

   NOTICES    15

11.8

   FINANCIAL REPORTS    15

11.9

   RECORDING    15

11.10

   AMENDMENT    15

11.11

   DOCUMENTATION    15

11.12

   HOLDING OVER-DOUBLE LAST MONTH’S RENT    15

11.13

   WAIVER OF JURY TRIAL    16

11.14

   CONTROLLING LAW    16

11.15

   TIME OF THE ESSENCE    16

11.16

   NO PARTNERSHIP    16

11.17

   PARTIAL INVALIDITY    16

11.18

   SUCCESSORS    16

11.19

   DISCLAIMER    16

11.20

   ADDITIONAL PROVISIONS    16

EXHIBIT A

   18

EXHIBIT B

   19

EXHIBIT C

   20

EXHIBIT C-1

   21

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”) is dated this 23rd day of December, 2008, by
and between Horizon West Property Management, Inc. a Colorado corporation,
hereinafter referred to as “Landlord”, as agent for Morgan Holdings, LLC,
GratefulDV, LLC, and DNT Timberline Lakes, LLC (collectively, “Owner”), and
Lionbridge US, Inc., a Delaware corporation, hereinafter referred to as
“Tenant”. Mitchell M. Morgan (“Morgan”) is the sole member of Morgan Holdings,
LLC, and David P. Veldman (“Veldman”) is the sole member of GratefulDV, LLC.
Morgan and Veldman are real estate professionals and real estate brokers
licensed in the State of Colorado acting on their own behalf.

WITNESSETH:

ARTICLE I

PREMISES

 

1.1 DESCRIPTION. Landlord, in consideration of the Rent to be paid and the
covenants and agreements to be performed by Tenant, does hereby lease to Tenant
and Tenant leases and accepts from Landlord, subject to the terms and conditions
of this Lease, the premises commonly known as 760 Whalers Way, Building C, in
the suite presently known as of the date of this Lease, as Suite 110, Fort
Collins, Colorado, (the “Demised Premises”) and as outlined on the attached
Exhibit “A”, said exhibit incorporated herein.

The Demised Premises are deemed to be 758 square feet which square footage will
become the numerator of the fraction used to determine Tenant’s Pro-rata Share
as described in Article 1.3 of this Lease.

 

1.2 EXCEPTION AND RESERVATION. Landlord reserves and excepts from the Demised
Premises, the roof and exterior walls of the Building of which the Demised
Premises are a part, and further reserves the right to construct additional
improvements on and around the Building of which the Demised Premises are a part
as may be reasonably necessary or advisable, which determination shall be in the
sole discretion of Landlord.

 

1.3 DEFINITIONS. Whenever the following words or phrases are used in this Lease,
said words or phrases shall have the following meaning:

 

  (a) “Building” shall mean the existing building, commonly known as 760 Whalers
Way, Building C, Fort Collins, Colorado 80525, located in the Business Center,
deemed to consist of approximately 7,084 rentable square feet.

 

  (b) “Building Common Areas” shall include hallways, entrance areas, stairways,
elevators, if any, restroom facilities, and any other areas available for the
common use by other tenants in the Building, their employees, and business
invitees.

 

  (c) “Business Center” shall mean the Building and all of the buildings within
the five building office complex known as the Boardwalk at the Landings
Association (the “Association”), parking facilities, common facilities, and the
like, and as the same may from time to time be altered, together with the
structures which may from time to time be included thereon by any of the owners
within the Association.

 

  (d) “Common Area” shall include the parking areas, service roads, loading
facilities, sidewalks, and green areas of the Business Center, and any other
areas now constructed or to be constructed for the use in common by the Tenant,
other tenants in the Business Center and their employees and business invitees,
subject, however, to the terms of this Lease and reasonable rules and
regulations prescribed from time to time by the Landlord. Tenant acknowledges
that the Common Area is controlled by the Association pursuant to a recorded
Declaration of Covenants, Conditions, and Restrictions for the Boardwalk at the
Landings Association and that Landlord is a member of the Association.

 

1



--------------------------------------------------------------------------------

  (e) “Pro-rata Share” shall mean the total amount of the item being shared,
multiplied by a fraction, the numerator of which shall be the floor area of the
Demised Premises, and the denominator of which shall be the total net leasable
square footage of the Building of which the Demised Premises is a part. The
denominator for this particular space will be 7,084. Adjustments will be
necessary if the net leasable square footage of the Building is increased or
decreased for any reason at a later date. At the Commencement Date of this
Lease, Tenant’s Pro-rata Share is agreed to be 10.7%.

ARTICLE II

TERMS AND RENT

 

2.1 TERM. The original term of this Lease shall be for a period of six
(6) Months, commencing on December 28, 2008 (the “Commencement Date”), and
expiring at 12:00 PM (Noon) on June 30, 2009, unless sooner terminated under the
terms of this Lease.

 

2.2 MINIMUM RENT. Tenant covenants and agrees to pay without deductions or
set-off, as minimum rent (“Minimum Rent”) for the Demised Premises for the full
term of the Lease, the sum of Four Thousand One Hundred Sixty Eight and 98/100
Dollars ($4,168.98), which amount shall be payable in monthly installments
without notice or demand, as follows:

 

December 28, 2008 through December 31, 2008:

   $ -0-

January 1, 2009 through June 30, 2009:

   $ 694.83 Per Month

Said Minimum Rent is payable in advance on or before the first day of each
calendar month during the term of this Lease at the offices of the Landlord or
at such other place as the Landlord or Owner may hereinafter designate from time
to time by written notice to Tenant. Checks shall be made payable to: Horizon
West Property Management, Inc., 760 Whalers Way, Building A, Suite #200, Fort
Collins, CO 80525. Tenant agrees that Minimum Rent payments and OER charges, as
described in Article 2.4, will be subject to a late fee of five percent (5%) if
received after five (5:00) p.m. on the tenth (10th) of the month due, and ten
percent (10%) if received after five (5:00) p.m. on the fifteenth (15th) of the
month.

If the Commencement Date of the Lease is other than the first of the month,
Tenant shall pay a prorata portion of said monthly Minimum Rent for the
remainder of said month.

 

2.3 ADDITIONAL SERVICES PROVIDED. Landlord shall provide the following services
to Tenant at the times and in the manner provided to other tenants of the
Building. The cost of these services, unless indicated otherwise, shall be
included in Operating Expenses, as defined in Article 2.5.

 

  (a) janitorial service for Building Common Areas only;

 

  (b) electrical and gas service;

 

  (c) heating and air conditioning services;

 

  (d) fire, casualty and general liability Building insurance, together with
rent insurance in such sums as may be determined by Landlord;

 

  (e) water and sewer services;

 

  (f) all exterior maintenance;

 

  (g) trash service;

 

  (h) parking lot upkeep;

 

  (i) all Common Area maintenance and related taxes and insurance;

 

  (j) real property taxes.

 

2.4 ADDITIONAL RENT. In addition to all other payments to Landlord by Tenant
required hereunder, Tenant shall pay to Landlord in each year or portion thereof
during the term of this Lease, or any renewal or extension thereof, as
Additional Rent, Tenant’s Pro-rata Share of the annual Operating Expenses, as
defined in Article 2.5 (“OER”).

 

2



--------------------------------------------------------------------------------

Landlord shall provide to Tenant a statement of projected Tenant’s Pro-rata
Share of Operating Expenses at the beginning of each calendar year, and Tenant
shall pay the entire amount due and owing in twelve (12) equal monthly
installments together with the Minimum Rent payments, to Landlord at the address
shown in Article 2.2. In this instance, Landlord has estimated Tenant’s share of
OER for the 2009 calendar year to be based on Nine and 20/100 Dollars ($9.20)
per square foot or Six Thousand Nine Hundred Seventy Two and 00/100 Dollars
($6,972.00) on an annual basis, payable in monthly installments of Five Hundred
Eighty One and 00/100 Dollars ($581.00) commencing on January 1, 2009.

Within ninety (90) days of the completion of the year-end accounting for the
Building, or as soon as practical thereafter, Landlord shall compute Tenant’s
Pro-rata Share of Operating Expenses and shall provide a summary to Tenant
reflecting the actual amounts incurred for such calendar year. In the event
Tenant’s Pro-rata Share of the actual Operating Expenses for such calendar year
shall exceed the aggregate of the projected Operating Expenses installments
actually collected by Landlord from Tenant, Tenant shall pay to Landlord within
thirty (30) days following Tenant’s receipt of a statement, the amount of such
excess. However, if Tenant’s Pro-rata Share of the actual Operating Expenses for
such calendar year is less than the aggregate of the projected Operating
Expenses installments actually collected by Landlord from Tenant, Landlord shall
pay or credit to Tenant within thirty (30) days after Tenant’s receipt of the
statement, the amount of the overpayment of the projected Operating Expenses
installments. If the expiration or termination of this Lease occurs other than
on the last day of a calendar year, the amount to be paid by Tenant or
reimbursed to Tenant hereunder shall be a pro-rata amount based on the ratio of
the number of days of the term of this Lease in such last calendar year to 365
days. The obligation of Tenant for the payment of Minimum Rent and Additional
Rent (collectively, the “Rent”) shall survive the termination of this Lease.
Failure or delay of Landlord in connection with this paragraph shall not
constitute a waiver or renunciation of its rights therein.

 

2.5 OPERATING EXPENSES. For the purpose of this Lease, Operating Expenses shall
mean the total amounts incurred or paid by Landlord in connection with the
ownership, management, maintenance, repair, replacement and operation of the
Building. Such expenses shall include, but shall not be limited to: Janitorial
and cleaning contracts and restroom supplies and cleaning equipment for the
Building Common Areas; all management fees and costs for the Building; heating
and air conditioning for the Building; electricity, gas, and water and sewer
usage fees for the Building, excluding any utility usage fees for electricity,
gas, or water and sewer supplied to and paid by individual tenants; maintenance
and repair of the exterior of the Building, including the roof, foundation and
structural portions of the Building; maintenance and repair of the Building
Common Areas; the Building’s proportionate share of all costs to maintain the
Common Area; insurance costs; landscaping services; leasing or amortization of
capital improvements made to the Building after the date of the execution of
this Lease that reduce the operating or energy expenses, improve life safety or
security systems, or are required under any governmental law or regulation that
was not applicable at the time the Building was constructed, such cost to be
amortized over such reasonable period as determined at Landlord’s sole
discretion, together with interest on the unamortized balance at a rate equal to
ten percent (10%) per annum at the time such capital improvement is put into
service; and taxes. Taxes, for the purposes of this paragraph, shall mean:
personal property taxes on property and equipment used in the operation and
maintenance of the Building; all real estate taxes including state equalization
factor, if any, payable (adjusted after protest or litigation, if any) for any
part of the term of this Lease, exclusive of penalties or discounts, on the
Building; any taxes which shall be levied in lieu of any such taxes on the gross
rentals of the Building; any special assessments against the Building which
shall be required to be paid during the calendar year in respect to which taxes
are being determined; and the expense of contesting the amount or validity of
any such taxes, charges, or assessments, including tax consultant fees, such
expense to be applicable to the period of the item contested.

 

2.6

SECURITY DEPOSIT. Concurrent with the execution of this Lease by Tenant, Tenant
shall pay to Landlord the sum of Two Thousand Five Hundred Fifty and 83/100
Dollars ($2,550.83) of which Five Hundred Eighty One and 00/100 Dollars
($581.00)

 

3



--------------------------------------------------------------------------------

 

shall apply to OER and Six Hundred Ninety Four and 83/100 Dollars ($694.83)
shall apply to Minimum Rent for the first full month of the Lease. The balance
of One Thousand Two Hundred Seventy Five and 00/100 Dollars ($1,275.00) shall
remain on deposit with Owner during the term of this Lease and any extensions as
security for the payment of Rent and the full and faithful performance by Tenant
of the covenants and conditions of this Lease. In the event of default, the sum
shall be retained by Owner and may be applied toward damages arising from such
default. Said deposit shall not be construed as liquidated damages. Within sixty
(60) days after the yielding of said premises at the termination of this Lease
by Tenant, and providing no default has occurred, said sum shall be returned to
Tenant. If any monies are withheld from the same, the Landlord shall provide a
written accounting as to why the monies were withheld. No interest shall be
payable on the deposit. It is understood that Owner shall always have the right
to apply said deposit or portion thereof to the curing of any default that may
exist. Should Owner convey its interest under this Lease, the deposit, or the
part or portion thereof not previously applied, shall be turned over to Owner’s
grantees or assignees; and, in the event of such a grant or assignment, Tenant
hereby releases Owner from any liability with respect to the deposit and Tenant
agrees to look solely to such grantee or assignee and this provision shall
further apply to any subsequent grantees or assigns. Tenant agrees it will not
assign, pledge, mortgage or otherwise hypothecate its interest in the security
deposit. It is agreed that the sum is not made in payment of Rent, but is paid
solely as security by Tenant for the full and faithful performance of the
obligations and terms of the Lease. Should the entire deposit or any portion
thereof be appropriated and applied by Owner or Landlord for the payment of
overdue Rent or any other sums due and payable to Landlord by Tenant, then
Tenant shall, upon written demand by Landlord, remit to Landlord for delivery to
Owner a sufficient amount in cash to restore said security to the original sum
deposited, and Tenant’s failure to do so within ten (10) days after receipt of
such demand shall constitute a breach of this Lease.

 

2.7 PAYMENT OF CHARGES. All Rent and other charges to be paid by Tenant shall be
paid as provided in this Lease and the nonpayment of any item when due (or with
monthly payments if not otherwise provided for herein) shall constitute a breach
and default under the terms of this Lease thereby entitling Landlord to
terminate the same and repossess itself of the Demised Premises and to seek
judgment for the unpaid Rent and any other damage the Landlord may have
suffered. If, however, Landlord elects to waive the breach by Tenant and accepts
the tendered late payment, it is agreed that this acceptance is not a waiver by
Landlord of any rights Landlord may have regarding subsequent default.

 

2.8 CURRENCY. All monies due from Tenant to Landlord under this Lease, whether
as Rent or otherwise, are to be paid in lawful currency of the United States, as
then exists. The parties hereto agree that if for any reason dollars are no
longer lawful currency of the United States, then all monies due from Tenant to
Landlord hereunder shall be payable in lawful currency of the United States as
may exist at the time the particular payment is made.

ARTICLE III

USE OF PREMISES

 

3.1 TENANT’S USE. The Demised Premises shall be used and occupied by Tenant
solely as office space and for no other purpose without Landlord’s prior written
consent. Tenant shall comply with all rules, regulations and laws of any
governmental authority with respect to use and occupancy, and shall not violate
in any manner any of the exclusive use rights granted by Landlord to any other
tenants in the Building, which exclusive use provisions contained in said leases
are available for Tenant’s inspection.

 

3.2 TENANT FINISH. Tenant hereby accepts the Demised Premises and all
appurtenances thereto in their current, “as is” condition. Tenant shall be
responsible for all tenant finish on the Demised Premises. Tenant shall first
submit to Landlord any such drawings, layouts, samples of material and any other
information Landlord deems necessary to demonstrate the finish anticipated by
Tenant. No such finish work shall be undertaken until Landlord has given its
written approval, which written approval shall not be unreasonably withheld,
provided, however, Tenant acknowledges that no tenant finish shall be allowed
which, in the opinion of Landlord, is not consistent with the overall scheme of
the Building.

 

4



--------------------------------------------------------------------------------

All construction work done by Tenant or Tenant’s contractor within the Demised
Premises shall be performed in a good and workmanlike manner, in compliance will
all governmental requirements and the requirements of any contract or deed of
trust to which Landlord may be a part, and in such manner as to cause a minimum
of interference with other construction in progress or with the transaction of
business in the Building. Tenant agrees to indemnify Landlord and hold it
harmless against any loss, liability or damage resulting from such work, and
Tenant shall, if requested by Landlord, furnish bond or other security
satisfactory to Landlord against any such loss, liability or damage.

 

3.3 UTILITIES. Landlord agrees to pay for Tenant’s requirements of electric
current, gas, sewer, heat, water, and all other utilities and all taxes or
charges on such utility services which are used on or attributable to the
Demised Premises, which utilities shall be included in the Operating Expenses as
defined in Article 2.5 of this Lease. In no event shall Landlord be liable for
any interruption or failure in the supply of any utilities to the Demised
Premises. In the event that Tenant’s consumption of electricity in the conduct
of Tenant’s business in the Demised Premises exceeds the average consumption of
electricity for general office space usage, then Tenant shall pay for the excess
consumption, which cost Landlord shall reasonably estimate based on historical
consumption records.

 

3.4 SIGNS. Tenant shall not place on any exterior door, wall, or window of the
Demised Premises any sign or advertising matter without first obtaining
Landlord’s written approval and consent. Tenant agrees to maintain such sign or
advertising matter as approved by Landlord in good condition and repair. All
signs shall comply with the architectural control placed on the Building by the
Association and also shall comply with all applicable ordinances or other
governmental restrictions and the prompt compliance therewith shall be the
responsibility of the Tenant. In this regard, Tenant acknowledges that no sign
or window treatment will be allowed which contains neon lighting without written
consent of Landlord. Any such sign shall be in line with the overall plan of the
Building. No sign shall be approved until a colored rendering of the same has
been submitted to Landlord and approved by Landlord.

Any signs erected or placed in or on the Demised Premises by Tenant may be
removed by Tenant during the term hereof only with the prior written consent of
Landlord. Upon the expiration or sooner termination of this Lease, all signs
placed by Tenant must be removed and all damage caused by the erection,
maintenance, or removal of any or all signs shall be fully repaired at the
expense of Tenant.

 

3.5 ARCHITECTURAL CONTROL. Tenant acknowledges that Landlord shall have complete
architectural control over any improvements constructed in the Building. In this
regard, any improvements to be constructed by Tenant shall not be undertaken
unless all renderings, specifications, drawings and other material as may be
required by Landlord regarding the same have been submitted to Landlord and
received Landlord’s written approval. In this regard, Tenant acknowledges that
the Demised Premises are part of the overall scheme of design in the Building
and Landlord shall have the final decision as to any improvements constructed
therein whether by Landlord or Tenant.

 

3.6

ENVIRONMENTAL HAZARDS AND INDEMNITY. Tenant will not use or operate the Demised
Premises in any manner such that the Demised Premises are not in compliance with
all applicable federal, state and local environmental statutes, regulations,
ordinances, and any permits, approvals or judicial or administrative orders
issued thereunder; nor shall Tenant operate in the Demised Premises or use any
portion of the Building or any area of the Common Area in any manner such that
the Demised Premises, any area adjacent to the Demised Premises, the Building,
or the Common Area, may or do become contaminated by any hazardous substance,
pollutant or contaminant, or petroleum, including crude oil or any fraction
thereof, giving rise to liability under any federal, state or local
environmental statute or ordinance, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., as amended, or under any common law claim for

 

5



--------------------------------------------------------------------------------

 

personal injury or property damage, or for injunctive relief. Whether or not
Tenant or Landlord has actual knowledge of the existence of any environmental
condition which becomes subject to this environmental indemnity, Tenant hereby
agrees to indemnify, defend and hold harmless Landlord and its agents,
affiliates, officers, directors and employees of and from any and all liability,
claims, demands, actions and causes of action whatsoever arising out of or
related to Tenant’s contamination of the Demised Premises, any area adjacent to
the Demised Premises, any portion of the Building, or any area of the Common
Area by any hazardous substance, pollutant or contaminate, petroleum, or the
like.

ARTICLE IV

MAINTENANCE AND REPAIRS

 

4.1 LANDLORD’S DUTY TO REPAIR. Landlord shall keep in good repair and maintain
the foundation, exterior walls and roof of the Building in which the Demised
Premises are located. Landlord shall repair major Building systems, such as main
electrical distribution source, main sewage drain lines, and heating and
ventilation equipment, if any, serving the Building. Tenant acknowledges that,
provided the foregoing repairs are not required to be made by reason of
negligence of the Tenant, its agents, affiliates, officers, directors and
employees, such maintenance and any upkeep of the exterior of the Building and
the Building’s share of any maintenance in the Common Area of the Business
Center, such as painting, repairs, striping, parking lot surface maintenance,
etc., if undertaken by Landlord or the Association, shall be considered Common
Area maintenance and subject to the provisions of Article 2.5 above.

Tenant agrees that if any conditions exist within the Demised Premises, the
Building, the Building Common Areas, or the Common Area that would create the
basis of a constructive eviction of the Tenant, or a claim against Landlord for
the failure to complete any required tenant finish or to make any repairs or
undertake any maintenance for which Landlord is responsible under the terms of
this Lease, Tenant shall give Landlord prompt notice of such condition or
default in writing. Landlord shall have thirty (30) days after receipt of said
written notice to correct or cure said condition or default. If such condition
or default is of a nature that cannot be reasonably cured within thirty
(30) days, and Landlord has begun to attempt to cure such condition or default
and continues with reasonable diligence to do so thereafter, Landlord shall be
given the additional time reasonably necessary to complete the cure of the
condition or alleged default. Tenant shall have no claims and shall not file any
action against Landlord for constructive eviction or any breach of this Lease
for failure to complete any required tenant finish or to make any necessary
repairs or maintain any portion of the Demised Premises, the Building, the
Building Common Areas, or the Common Area unless and until Tenant has first
provided written notice of such condition or default, and Landlord has failed to
cure or begin to cure the condition or default within thirty (30) days after
receipt of such notice.

 

4.2 TENANT’S DUTY TO REPAIR. Except as provided for in Article 4.1 of this Lease
as being required of the Landlord, Tenant shall:

 

  a. keep and maintain in good order, condition and repair (including any such
replacement and restoration as is required for that purpose) the Demised
Premises and every part thereof and any and all appurtenances thereto wherever
located, including but not limited to, light fixtures, light bulbs, ballasts,
carpeting or other flooring, doors, door frames, door checks, door locks, and
interior windows, window frames, window coverings, and walls within the Demised
Premises, all electrical wiring, electrical switches and electrical outlets
serving the Demised Premises, ceiling tiles and ceiling grids, and all HVAC
airflow grills, louvers and covers;

 

  b. use chair mats in front of desks on all flooring areas to protect carpet
and floor material from damage and excessive wear;

 

  c.

keep and maintain the Demised Premises in a clean, sanitary and safe condition
and in accordance with all directions, rules and regulations of the proper
officials

 

6



--------------------------------------------------------------------------------

 

of the government agencies having jurisdiction, at the sole cost and expense of
Tenant, and Tenant shall comply with all requirements of law by statute,
ordinance or otherwise, affecting the Demised Premises and all appurtenances
thereto. If Tenant refuses or neglects to commence and to complete repairs
promptly and adequately, Landlord may, but shall not be required to, make and
complete said repairs and Tenant shall pay the cost thereof to Landlord as
Additional Rent upon demand.

 

4.3 SURRENDER OF PREMISES. At termination of this or any renewal term, Tenant
agrees to deliver the Demised Premises in the same condition as received by it
on the Commencement Date, (subject to the removals hereinafter required),
reasonable wear and tear excepted, and shall surrender all keys for the Demised
Premises to Landlord at the place then fixed for the payment of Rent and shall
inform Landlord of all combination of locks, safes and vaults, if any, in the
Demised Premises. Tenant agrees to pay $5.00 for each key not returned under the
terms of this paragraph. Tenant, during the last thirty (30) days prior to the
expiration of the term of this Lease, shall remove all its trade fixtures,
including the removal of its sign from the Building fascia, if any, and all
window graphics as required in Article 3.4 and, to the extent required by
Landlord by written notice, any other installations, alterations or improvements
provided herein, before surrendering the Demised Premises as aforesaid.

In addition to the above, within thirty (30) days after the expiration or sooner
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense,
remove all telephone, telecommunication, satellite reception, computer network,
and Tenant specific electrical wiring installed by Tenant during the term of
this Lease in the Demised Premises or anywhere in the Building or the Business
Center outside of the Demised Premises, including, without limitation, the
plenums or risers of the Building (collectively, “Tenant Wiring”).
Notwithstanding the preceding, Landlord reserves the right to elect by written
notice to Tenant prior to the termination of the Lease to retain all or part of
Tenant Wiring (“Landlord’s Wiring Election”). Tenant shall confirm that Landlord
has been provided with the most recent Tenant Wiring Plan, as hereinafter
defined in Article 4.4, and shall covenant to Landlord that Tenant is the sole
owner of Tenant Wiring, has the right to surrender Tenant Wiring free of all
liens and encumbrances, and that Tenant Wiring is in good condition, in working
order, properly labeled, capped and sealed in proper junction boxes, and in safe
condition. In the event Landlord’s Wiring Election does not include all of
Tenant Wiring, Tenant shall remove such portion of Tenant Wiring excluded from
Landlord’s Wiring Election, which removal shall be in accordance with all City
of Fort Collins code regulations, shall be in accordance with the latest edition
of the National Electrical Code (NEC) as promulgated periodically by the
National Fire Protection Association (NFPA), and shall be completed without
damaging or limiting the functionality of any Tenant Wiring to be retained in
the Building pursuant to Landlord’s Wiring Election.

Tenant’s obligation to observe or perform under this covenant shall survive the
expiration or other termination of the Lease term. Tenant shall be responsible
for the cost to repair any damage to the Demised Premises caused by Tenant’s
removal of its trade fixtures and Tenant Wiring. Furthermore, any items
remaining in the Demised Premises on the termination date of this Lease shall be
deemed abandoned for all purposes and shall become the property of Landlord and
the latter may dispose of the same without liability of any type or nature. In
the event that Tenant fails or refuses to observe or perform the obligations set
forth in this Article 4.3, Landlord may remove any or all of Tenant Wiring and
restore the Demised Premises or the Building, as the case may be, to their
condition prior to the installation of Tenant Wiring, and apply all or any
portion of Tenant’s Security Deposit toward the payment of any costs or expenses
incurred by Landlord to satisfy Tenant’s obligations. The retention or
application of Tenant’s Security Deposit by Landlord shall not constitute a
limitation on or waiver of Landlord’s right to seek further remedy under law or
equity.

 

4.4

TENANT’S ALTERATIONS. Tenant shall not alter the Demised Premises (except for
repairs as aforesaid), and shall not install any fixtures or equipment or Tenant
Wiring to be used in connection with Tenant’s business which affect the Demised
Premises in any manner without first obtaining the written approval of Landlord
to such fixtures and

 

7



--------------------------------------------------------------------------------

 

equipment and Tenant Wiring, and Landlord’s approval of the manner in which said
fixtures and equipment and Tenant Wiring are to be installed and located in the
Demised Premises. Prior to or upon installation of Tenant Wiring, Tenant shall
provide to Landlord a diagram of Tenant Wiring (“Tenant Wiring Plan”), which
plan shall be updated from time to time whenever changes are made to Tenant
Wiring. Tenant shall at all times comply with all applicable laws with respect
to Tenant Wiring. In the event that during the term of this Lease, Tenant
intends to discontinue to use or to abandon any of Tenant Wiring, Tenant shall
give not less than a thirty (30) day prior written notice to Landlord of
Tenant’s intention, accompanied by an update to the Tenant Wiring Plan with
reasonable description of the current type, quantity, points of commencement and
termination, and routes of Tenant Wiring, and Landlord shall have the right to
exercise Landlord’s Wiring Election as set forth in Article 4.3.

 

4.5 MECHANIC’S LIEN. If Tenant makes any alterations or improvements in the
Demised Premises, Tenant must pay for same when made. Nothing in this Lease
shall be construed to authorize Tenant or any person dealing with or under
Tenant to charge the rents of the Demised Premises or the property of which the
Demised Premises form a part or the interest of Landlord in the estate of the
Demised Premises or any person under and through whom Landlord has acquired its
interest in the estate of the Demised Premises with a mechanic’s lien or
encumbrance of any kind, and under no circumstances shall Tenant be construed to
be the agent, employee or representative of Landlord in the making of any such
alterations or improvements to the Demised Premises, but, on the contrary, the
right or power to charge any lien, claim or encumbrance of any kind against
Landlord’s rents or the Demised Premises is denied. So long as the laws of this
state shall provide for the filing of statutory bond to eliminate the attachment
of mechanic’s or materialmen’s lien to real estate, Tenant shall require that
its contractor or itself take such steps prior to the initiation of any
construction to insure that said bond shall be obtained. If a mechanic’s or
materialmen’s lien is threatened by any contractor or supplier, or in the event
of the filing of a notice of any such lien, Tenant will promptly pay same and
take steps immediately to have same removed. If same is not removed within ten
(10) days from the date of written notice from Landlord, Landlord shall have the
right, at Landlord’s option, of paying the same or any portion thereof and the
amounts so paid, including attorney’s fees and expenses connected therewith and
interest at the rate of two percent (2%) over the prime interest rate as
published from time to time in the Wall Street Journal or eighteen (18%) per
annum, whichever is greater, on any sums paid or advanced shall be deemed to be
additional rent due from Tenant to Landlord and shall be paid to Landlord
immediately upon rendition to Tenant of bill. Tenant will indemnify and save
harmless Landlord from and against all loss, claims, damages, costs or expenses
suffered by Landlord by reason of any repairs, installations or improvements
made by Tenant.

 

4.6 ROOF. Tenant will not cause or permit accumulation of any debris or
extraneous matter on the roof of the Demised Premises, will not in any manner
cut or drive nails into or otherwise mutilate the roof of the Demised Premises,
and will be responsible for any damage caused to the roof by any acts of Tenant,
its agents, servants, employees, or contractors of any type or nature.

ARTICLE V

INSURANCE

 

5.1 LIABILITY OF TENANT. Tenant shall protect, indemnify and save Owner and
Landlord harmless from and against any or all liability and expense of any kind
arising from injuries or damages to persons or property on the Demised Premises
arising out of or resulting in any way from its use of the Demised Premises
during the term of this Lease, unless such liability arises out of or results
from Owner’s or Landlord’s willful or grossly negligent act or omission.

 

5.2 NOTICE OF CLAIM OR SUIT. Tenant agrees to promptly notify Landlord of any
claim, action, proceeding or suit instituted or threatened against Owner or
Landlord, or both. In the event Owner or Landlord, or both, is made a party to
any action for damages which Tenant has herewith indemnified Owner and Landlord
against, then Tenant shall pay all costs and shall provide effective counsel in
such litigation or shall pay, at Landlord’s option, the attorney’s fees and
costs incurred in connection with said litigation by Owner and Landlord.

 

8



--------------------------------------------------------------------------------

5.3 LIABILITY INSURANCE. Tenant agrees to maintain at its expense at all times
during the Lease term a Business Owner’s Policy providing for Commercial General
Liability insurance properly protecting and indemnifying Owner and Landlord and
naming Owner and Landlord as additional insureds, in an amount not less than One
Million Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000)
in the aggregate combined single limit for bodily injury and property damage,
written by insurers licensed to do business in the State of Colorado and rated
A+ or better in the Best’s Rating Guide. Tenant shall deliver to Landlord
evidence of such insurance, which shall declare that the respective insurer may
not cancel the same in whole or in part without giving Owner and Landlord
written notice of its intentions to do so at least thirty (30) days in advance.

 

5.4 PLATE GLASS RESPONSIBILITY. Tenant shall be responsible for plate glass.

 

5.5 FAILURE TO PROCURE INSURANCE. In the event Tenant shall fail to procure
insurance required under this Article V and fail to maintain the same in force
continuously during the term, Landlord shall be entitled to procure the same and
Tenant shall immediately reimburse Landlord for such premium expense.

 

5.6 INCREASE IN FIRE INSURANCE PREMIUM. Tenant agrees not to keep upon the
Demised Premises any article or goods which may be prohibited by the standard
form of fire insurance policy. It is agreed between the parties that in the
event the insurance rates applicable to fire and extended coverage insurance
covering the Demised Premises shall be increased by reason of any use of the
Demised Premises made by Tenant, then Tenant shall pay to Landlord such
increases in insurance as shall be occasioned by said use.

 

5.7 PROPERTY OF TENANT. Tenant agrees that all property owned by it in, on or
about the Demised Premises shall be at the sole risk and hazard of Tenant.
Neither Owner nor Landlord shall be liable or responsible for any loss of or
damage to Tenant, or anyone claiming under or through Tenant, or otherwise,
whether caused by or resulting from a peril required to be insured hereunder, or
from water, steam, or gas leakage, plumbing, electricity or electrical
apparatus, pipe or apparatus of any kind, the elements or other similar or
dissimilar causes, and whether or not originating in the Demised Premises or
elsewhere, irrespective of whether or not Owner or Landlord may be deemed to
have been negligent with respect thereto, and provided such damage or loss is
not the result of an intentional or willful wrongful act of Owner or Landlord.

 

5.8 WAIVER OF SUBROGATION. Tenant agrees that, if any property owned by it and
located in the Demised Premises shall be damaged or destroyed by an insured
peril, neither Owner nor Landlord shall have any liability to Tenant, nor to any
insurer of Tenant, for or in respect of such damage or destruction, and Tenant
shall require all policies of risk insurance carried by it on its property in
the Demised Premises to contain or be endorsed with a provision in and by which
the insurer designated therein shall waive its right of subrogation against
Owner and Landlord.

 

5.9 STIPULATIONS. The parties hereto further agree to have the following
stipulation placed on any insurance policy regarding the subject property: “It
is hereby stipulated that this insurance shall not be invalidated should the
insured waive in writing, prior to any loss, any or all right of recovery
against any party for loss occurring to the property described herein.”

ARTICLE VI

FIRE OR OTHER CASUALTY

 

6.1 PARTIAL DESTRUCTION. In the event of the partial destruction by fire or any
other casualty of the Building in which the Demised Premises are located,
Landlord shall restore or repair said Building and improvements with reasonable
diligence. Landlord shall expend such sums as required to repair or restore
improvements to the condition they were in immediately prior to the date of the
destruction. A just and proportionate part of the Rent payable by Tenant to the
extent that such is damaged or destruction renders the Demised Premises
untenable and was not caused by Tenant shall abate from the date of such damage
or destruction until such premises are repaired or restored.

 

9



--------------------------------------------------------------------------------

6.2 SUBSTANTIAL DESTRUCTION. If the Demised Premises shall be so damaged by fire
or other casualty or happening as to be substantially destroyed, then Landlord
shall have the option to terminate this Lease by giving Tenant written notice
within thirty (30) days after such destruction and, if such damage was not
caused by Tenant, any unearned Rent shall be apportioned and returned to Tenant.
If Landlord does not elect to cancel this Lease as aforesaid, then the same
shall remain in full force and effect and Landlord shall proceed with all
reasonable diligence to repair and restore the Demised Premises to the condition
they were in prior to the date of such destruction, and during the time said
premises are so destroyed and totally untenable, if such damage was not caused
by Tenant, the Rent shall be abated.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

 

7.1 TENANT ASSIGNMENT OR SUBLET.

 

  (a) Tenant shall not transfer or assign this Lease or any interest herein, or
mortgage or hypothecate this Lease or any interest herein, or permit the use of
the Demised Premises by any person or persons other than Tenant, or sublet the
Demised Premises in whole or in part without Landlord’s prior written consent,
in each instance. This prohibition against assigning or subletting shall be
construed to include any transfer of this Lease from Tenant by merger,
consolidation, liquidation or otherwise by operation of law, including the
change or conversion of Tenant to a limited liability company, a limited
liability partnership or any other entity which possesses the characteristics of
limited liability. If Tenant is a corporation, the issuance or transfer of any
of the shares of stock of said corporation which results in a change in the
ownership of (i) the voting control and/or (ii) the majority of the issued and
outstanding stock of said corporation, as compared with such ownership on the
date of this Lease, shall be deemed to be an assignment prohibited hereby.

 

  (b) At Landlord’s discretion, Landlord’s consent will not be granted in the
event of any of the following conditions (which list is not to be construed as
all inclusive): (i) Tenant is in default under the terms of this Lease; (ii) the
proposed transferee is not, in Landlord’s sole opinion, a reputable company;
(iii) the proposed transferee does not have, in Landlord’s sole opinion, a net
worth at least equal to that of Tenant’s net worth at the time of execution of
this Lease; (iv) the proposed transferee, in Landlord’s sole opinion, does not
have the same or greater managerial or operational skills of the Tenant and,
based on the proposed transferee’s sales history, is not capable of generating
the same or greater level of operating income; (v) the use of the Demised
Premises by the proposed transferee is not identical to the use permitted by
this Lease, or violates or creates any potential violation of any laws or
agreements affecting the Demised Premises, or violates any existing exclusive
use agreement with any other tenant in the Building.

 

  (c) Any attempted transfer, assignment or subletting in contravention of this
Article VII shall be void, shall confer no rights upon any third person, and
shall constitute a breach of this Lease.

 

  (d)

In the event that Tenant shall at any time during the term of this Lease sublet
all or any part of the Demised Premises or assign this Lease either with the
consent of Landlord as hereinbefore provided or without the consent of Landlord,
it is mutually agreed that Tenant, and Tenant’s guarantors, if any, shall
continue to remain fully liable under all of the terms, covenants and conditions
of this Lease including, but not limited to, the provisions for the payment of
Rent and Additional Rent. Furthermore, the consent of Landlord to any transfer,
assignment or subletting shall not be deemed to be a consent by Landlord to any
subsequent transfer, assignment or subletting. The acceptance of any rental

 

10



--------------------------------------------------------------------------------

 

payments by Landlord from any alleged assignee shall not constitute approval or
consent by Landlord of the assignment of this Lease. In the event that any
transfer, assignment or subletting results in Rent in excess of that due by
Tenant hereunder, Landlord shall be entitled to the whole amount of such excess.

 

  (e) In the event that Tenant shall seek Landlord’s permission to assign this
Lease or sublet the Demised Premises, Tenant shall provide to Landlord the name,
address and financial statement of the proposed assignee or sublessee and such
other information concerning such proposed assignee or sublessee as Landlord, in
Landlord’s sole discretion, may require. It shall further be a condition to any
consent by Landlord to an assignment or a subletting that such request shall be
accompanied by a certified check in the amount of Five Hundred & 00/100 Dollars
($500.00) from Tenant to reimburse Landlord for administrative and legal
expenses for the review and/or preparation of appropriate legal documents.

 

  (f) It is expressly understood and agreed that this Lease and all rights of
Owner hereunder shall be fully and freely assignable by Owner without notice to
or the consent of Tenant. In the event of any sale, transfer or assignment by
Owner, or any subsequent Owner hereunder, to any party, then the Owner whose
interest is thus sold, transferred, leased, or otherwise conveyed shall be and
hereby is completely released and forever discharged from any and all covenants,
obligations, and liability of Landlord and Owner hereunder.

ARTICLE VIII

DEFAULT AND RE-ENTRY

 

8.1 TENANT’S DEFAULT. Failure on the part of Tenant to pay the Rent when due, or
the failure of Tenant to promptly and faithfully keep and perform every
covenant, condition, agreement and obligation of this Lease other than payment
of Rent on the part of Tenant to be kept and performed for more than ten
(10) days after written notice of such default shall have been given to Tenant,
shall, at the option of Landlord, cause the forfeiture of this Lease, without,
however, releasing Tenant from liability, as hereinafter provided, and if such
default shall not be corrected within the applicable period aforesaid,
possession of the Demised Premises and all improvements thereon shall be
delivered to Landlord and thereupon Landlord shall be entitled to and may take
immediate possession of the Demised Premises, any other notice or demand being
hereby waived. Tenant agrees to quit and deliver possession of the Demised
Premises to Landlord or Landlord’s assigns, successors or agents, when this
Lease terminates by limitation or forfeiture, and Tenant agrees that the Demised
Premises shall be in substantially the same order and in as good condition as
received, normal wear and use excepted.

In addition, failure on the part of Tenant to pay the Rent or any other sums due
hereunder within the time specified herein shall also subject Tenant to a
penalty of one and one-half percent (1 1/2%) of said payments for each month
from the date said payment was due until the date said payment is made.

Notwithstanding anything in this Lease to the contrary, and without limiting
Landlord’s other rights and remedies provided for in this Lease or at law or
equity, if Tenant is in default under any covenant, condition, or agreement of
this Lease more than two (2) times within any twelve (12)-month period,
irrespective of whether or not such default is cured, and irrespective of
whether it is a different covenant, condition, or agreement, Landlord, at its
sole election and in its sole and absolute discretion, and without notice to
Tenant, may do one or more of the following in addition to all other rights:
(i) Landlord may require Tenant to increase the security deposit by an amount
that Landlord determines, in its sole and absolute discretion, is necessary to
protect its interests, provided that such amount does not exceed three
(3) months of the then applicable monthly Rent, which increase shall be paid by
Tenant immediately upon demand by Landlord; (ii) Charge a fee (the “Penalty
Fee”) in addition to any other fee or penalty provided for in this Lease, on the
third occurrence of Tenant’s violation of any covenant, condition, or agreement,
as Additional Rent, of two hundred fifty & 00/100 dollars ($250.00), which
Penalty Fee shall automatically increase for each additional violation of any
covenant, condition, or agreement in this Lease by twenty-five percent
(25%) over

 

11



--------------------------------------------------------------------------------

the previous most recently charged Penalty Fee ; (iii) Cancel and terminate
Tenant’s right to exercise all or any option(s) and rights granted to Tenant
under Article 11.20 of this Lease, if any; (iv) Require that beginning with the
first monthly installment of Minimum Rent next due, the Minimum Rent and OER
shall no longer be paid in monthly installments, but shall be payable in advance
on a quarterly basis, on the first day of the first month of each calendar
quarter; (v) Declare the third or subsequent violation of any covenant,
condition or agreement in this Lease a noncurable Event of Default and pursue
any or all remedies hereunder.

 

8.2 TENANT’S OBLIGATION. Tenant covenants that any forfeiture, annulment or
voidance of this Lease shall not relieve Tenant from the obligation to make the
monthly payments of Rent. In case of default by Tenant, Landlord may relet the
Demised Premises as the agent for and in the name of Tenant, at any Rent readily
acceptable, applying the proceeds first, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord; second, toward all costs
incurred by Landlord for leasing commissions, interior renovation of the Demised
Premises to accommodate a replacement tenant, rent concessions, abatements, and
the like, all of which shall be deemed to be Additional Rent; third, to the
payment of Rent and OER due and unpaid hereunder; and the balance, if any, shall
be retained by Landlord. Tenant hereby agrees that if Landlord shall recover or
take possession of said premises as aforesaid and be unable to relet and rent
the same so as to realize a sum equal to the Rent and Additional Rent hereby
reserved, Tenant shall immediately pay to Landlord on demand, as current
liquidated damages, any loss or difference of Rent for the residue of the Term,
including all costs incurred by Landlord with respect to such reletting of the
Demised Premises. Should Landlord at any time terminate the estate of Tenant
hereby created by this Lease for any breach, in addition to any other remedies
Landlord may have, Landlord may recover from Tenant all damages Landlord may
incur by reason of such breach, including the cost of recovering the Demised
Premises, reasonable attorneys’ fees and brokerage fees.

Landlord shall have the right to re-enter the Demised Premises to assume and
take possession of the whole or any part thereof, and to remove all persons or
personal property by direct or summary action, or in a different type of suit or
proceeding, by force, or otherwise, without being deemed guilty of trespass or
other actionable wrong by reason thereof, and without being liable for the
damages therefore or in connection therewith, and after demand made therefore,
Tenant or anyone in possession claiming under Tenant shall be deemed guilty of
unlawful detainer and subject to such summary or other action as may be provided
by law.

Landlord, irrespective of the date on which its right of re-entry shall have
accrued or be exercised, shall have the right, exercisable without notice to or
demand upon Tenant or any other person, whether for Rent or possession or
otherwise, to forfeit this Lease and terminate the estate of Tenant hereby
created.

In any and every event, Landlord shall not be deemed to have accepted any
surrender of the Demised Premises or of the leasehold estate created hereby from
Tenant, or anyone acting in Tenant’s behalf, unless Landlord by an agreement in
writing shall declare explicitly that it intends thereby to effect acceptance of
the surrender and to release Tenant from liability.

 

8.3 SECURITY INTEREST. Tenant grants and the Landlord shall have a lien as
security for the payment of the Rent aforesaid upon all the goods, inventory,
equipment, wares, chattels, implements, fixtures, tools and other personal
property, which are or may be put on the Demised Premises. All exemptions of
such property, or any of it, are hereby waived. Tenant agrees to execute and
deliver to Landlord Uniform Commercial Code (UCC) Financing Statements in
sufficient form to reflect the security interest hereby granted. Landlord shall,
in addition to all of its rights hereunder, also have all of the rights and
remedies of a secured party under the UCC as adopted by the State of Colorado.

 

12



--------------------------------------------------------------------------------

In the event Tenant shall fail or refuse to pay any Rent in full when due,
Tenant hereby grants to Landlord the right to enter upon the Demised Premises
and to seize any or all property legally subject to said lien; to hold said
property until Tenant shall have paid all of the rental arrears plus a
reasonable amount to compensate for the costs of seizure and storage; or
additional at Landlord’s option, to sell such property pursuant to the
procedures and notice requirements of state law.

 

8.4 LEGAL REMEDIES. In addition to all rights and remedies granted to Landlord
by the terms of this Lease, Landlord shall have available to it any and all
rights and remedies available at law or in equity, or under the statutes of the
State of Colorado. No remedy granted in this Lease or otherwise conferred upon
or reserved to Landlord shall be considered exclusive of any other remedy, but
all remedies shall be cumulative and shall be in addition to every other remedy
given under this Lease or now or hereafter existing at law or in equity or by
statute.

 

8.5 ATTORNEY’S FEES. In the event that either party shall be required to engage
legal counsel for the enforcement of any of the terms of this Lease, whether
such employment shall require institution of suit or other legal services
required to secure compliance on the part of the other party, the non prevailing
party shall be responsible for and shall promptly pay to the prevailing party
the reasonable value of said attorney’s fees.

ARTICLE IX

COMMON AREA

 

9.1 CONTROL OF COMMON AREA. All parking areas, driveways, entrances and exits
thereto, sidewalks, ramps, landscaped areas, exterior stairways, and all other
Common Area and facilities provided by the Association for the common use of
tenants of the Business Center and their officers, agents, employees, and
customers shall at all times be subject to the exclusive control and management
of the Association and the Association shall have the right from time to time to
establish, modify and enforce reasonable rules and regulations with respect to
the use of all such Common Area and facilities. The Association shall have the
right to operate and maintain the same in such manner as the Association, in its
sole discretion, shall determine from time to time, including without limitation
the right to employ all personnel and to make all rules and regulations
pertaining to and necessary for the proper operation and maintenance of said
Common Area and facilities. The Association shall have the exclusive right at
any and all times to close any portion of the Common Area for the purpose of
making repairs, changes or additions thereto and may change the size, area or
arrangement of the parking areas or the lighting thereof within or adjacent to
the existing areas and may enter into agreements with adjacent owners for
cross-easements for parking, ingress or egress. In the event that the lighting
controls for the Common Area shall be located in the Demised Premises, then the
Association in such event shall have the right to enter the Demised Premises of
Tenant for the purpose of adjusting or otherwise dealing with the said controls
as required.

 

9.2 EMPLOYEE PARKING AREA. Tenant and its employees shall park their motor
vehicles in such areas as Landlord shall from time to time designate as employee
parking areas.

ARTICLE X

EMINENT DOMAIN

 

10.1 PARTIAL TAKING. If a portion of the Demised Premises shall be taken as
herein provided for public improvements or otherwise under the exercise of the
right of eminent domain and the Demised Premises shall continue to be reasonably
suitable for the use which is herein authorized, then the Rent herein provided
shall be reduced from the date of such taking in direct proportion to the
reduction in usefulness of the Demised Premises.

 

10.2

SUBSTANTIAL TAKING. If the real estate hereby leased or a part thereof
sufficient to render the Demised Premises wholly unfit for the use herein
authorized shall be condemned or acquired by grant or otherwise, for the
widening of streets or for other public improvements, or shall otherwise be
taken in the exercise of the right of eminent domain, Tenant shall have the
right, at Tenant’s option, to terminate and cancel this

 

13



--------------------------------------------------------------------------------

 

Lease on thirty (30) days written notice to Landlord, and, under this Article,
Tenant shall be liable only for Rents and other charges accrued and earned to
the date of surrender of possession of said premises to Landlord and for the
performance of other obligations maturing prior to said date.

 

10.3 AWARD. Tenant shall not be entitled to participate or receive any part of
the damages or award which may be paid to or awarded Landlord by reason of a
taking under this Article except where said award shall provide for moving or
other reimbursable expenses for the Tenant under applicable statute in which
event the latter sum shall be received by Tenant.

ARTICLE XI

GENERAL PROVISIONS

 

11.1 LANDLORD’S RIGHT OF ENTRY. Landlord reserves the right at all reasonable
times during the term of this Lease, and at all times during emergencies, for
Landlord or Landlord’s agents to enter the Demised Premises for the purpose of
inspecting or examining the same, or to show the same to prospective purchasers
or tenants, and to make such repairs, alterations, improvements or additions as
Landlord may deem necessary or desirable. During the ninety (90) days prior to
the expiration of the term of this Lease or any renewal term, Landlord may
exhibit the Demised Premises with prior notice to Tenant and so as not to
interfere with regular use of the space, to prospective tenants or purchasers,
and place upon the Demised Premises the usual notices advertising the Demised
Premises for sale or lease, as the case may be, which notices Tenant shall
permit to remain thereon without molestation. If Tenant shall not be personally
present to open and permit an entry into said premises, at any time, when for
any reason an entry therein shall be necessary or permissible, Landlord or
Landlord’s agents may enter the same by a master key or may forcibly enter the
same, without rendering Landlord or such agents liable therefore, and without in
any manner affecting the obligations and covenants of this Lease. Nothing herein
contained, however, shall be deemed or construed to impose upon Landlord any
obligation, responsibility or liability whatsoever for the care, maintenance or
repair of the Building or any part thereof, except as otherwise herein
specifically provided.

 

11.2 QUIET ENJOYMENT. Landlord agrees that, if the Rent is being paid in the
manner and at the time prescribed and the covenants and obligations of Tenant
being all and singular kept, fulfilled, and performed, Tenant shall lawfully and
peaceably have, hold, possess, use and occupy and enjoy the Demised Premises so
long as this Lease remains in force, without hindrance, disturbance, or
molestation from Landlord, subject to the specific provisions of this Lease.

 

11.3 RELOCATION OF TENANT. Circumstances may arise in which Landlord shall find
it necessary, advisable or advantageous to relocate Tenant, either temporarily
or permanently, to another floor or area of the Building in which the Demised
Premises are located. In such circumstances, and only after thirty (30) days’
written notice to Tenant, Landlord, at Landlord’s expense, may relocate Tenant
to another location in the Building. Such relocation shall be conducted in a
manner designed to minimize interference with Tenant’s daily business or
operations. The relocation site shall be of equal size and comparable
accessibility. Tenant and Landlord shall execute an amendment hereto reflecting
the change in the description of the premises leased.

 

11.4 WAIVER. Waiver by Landlord of any default, breach or failure of Tenant
under this Lease shall not be construed as a waiver of any subsequent or
different default, breach or failure. In case of a breach by Tenant of any of
the covenants or undertakings of Tenant, Landlord nevertheless may accept from
Tenant any payment or payments hereunder without in any way waiving Landlord’s
right to exercise the right of re-entry hereinbefore provided for by reason of
any other breach or lapse which was in existence at the time such payment or
payments were accepted by Landlord.

 

11.5 TRADE FIXTURES. At the expiration of this Lease or renewal thereof,
provided Tenant is not in default, Tenant shall have the right to remove any
trade fixtures installed by Tenant on the Demised Premises and shall repair any
damage to the Demised Premises caused by such removal. Notwithstanding the
foregoing, Landlord shall have a lien upon said fixtures, or any additions
thereto, during the term as security for the faithful performance by Tenant of
the conditions required of it.

 

14



--------------------------------------------------------------------------------

11.6 SUBORDINATION. Upon request of Landlord, Tenant shall subordinate its right
hereunder to the lien of any mortgage or mortgages, or the lien resulting from
any other method of financing or refinancing now or hereafter in force against
the real estate and/or Building of which the Demised Premises are a part or
against any Buildings hereafter placed upon said real estate of which the
Demised Premises are apart.

 

11.7 NOTICES. Any notice or demand which Landlord may desire or be required to
give to Tenant shall be in writing, may be issued by Landlord’s agent or
representative, and shall be deemed sufficiently given or rendered if delivered
personally to Tenant or any of Tenant’s employees or agents at the Demised
Premises, or if sent by certified or registered United States mail, postage
prepaid, addressed to Tenant at the Demised Premises, and any such notice or
demand shall be deemed to have been given at the time when it is personally
delivered or three (3) days subsequent to mailing. Any notice or demand by
Tenant to Landlord shall be in writing and must be served by certified or
registered United States mail, postage prepaid, addressed to Landlord at: c/o
Horizon West Property Management, Inc., 760 Whalers Way, Building A, Suite #200,
Fort Collins, CO 80525. Either party shall have the right to change its address
for notice by giving notice as provided above.

 

11.8 FINANCIAL REPORTS. As an inducement to Landlord to enter into this Lease,
Tenant shall provide Tenant’s most recent financial statement for Landlord’s
review prior to Landlord’s execution of this Lease. During the term of this
Lease or any extensions thereof, Landlord may reasonably request Tenant to
provide its most recent financial statement. Said request shall be in writing
and Tenant shall submit the requested financial information to Landlord within
fifteen (15) days after said request is delivered to Tenant. Landlord reserves
the right to request that any financial information provided is in a format
reasonably acceptable to Landlord. Landlord agrees that it will not disclose any
aspect of Tenant’s financial information which Tenant designates as
confidential, except (a) to Landlord’s mortgagee or prospective purchasers of
the Building; (2) in litigation between Landlord and Tenant; or (3) if required
by court order.

 

11.9 RECORDING. Tenant, upon request of Landlord, shall join the execution of a
memorandum of this Lease for the purpose of recordation. Such memorandum shall
describe the parties, the Demised Premises, the term of this Lease, and any
security interest granted in this Lease, and shall incorporate this Lease by
reference and include such other portions which Landlord deems appropriate to
effectuate the purpose of such recordatioan.

 

11.10 AMENDMENT. Oral agreements in conflict with any of the terms of this Lease
shall be without force and effect. All amendments are to be in writing executed
by the parties or their respective successors in interest.

 

11.11 DOCUMENTATION. Tenant does covenant and agree to execute and deliver to
Landlord within ten (10) days from the date of request thereof, such
supplemental documents as may be required by Landlord or Landlord’s lender in
connection with this Lease, including estoppel certificates in a form required
by Landlord or Landlord’s lender, which certificates may include information as
to any modifications of this Lease, dates of commencement of term and
termination date of Lease, that Lease is in full force and effect and that
Landlord is not in default of any terms hereof.

 

11.12 HOLDING OVER - DOUBLE LAST MONTH’S RENT. If Tenant remains in possession
of the Demised Premises after the termination of this Lease, whether by
expiration of the Lease term or otherwise, without a written agreement as to
such possession, Tenant shall be deemed a month-to-month tenant. The minimum
monthly Rent during such holdover tenancy shall be two hundred percent
(200%) the monthly Minimum Rent paid for the tenancy under this Lease prior to
said expiration or termination. No holding over by Tenant shall operate to renew
or extend this Lease without the written consent of Landlord to such renewal or
extension having been first obtained. Tenant shall indemnify Landlord against
loss or liability resulting from the delay by Tenant in surrendering possession
of the Demised Premises including, without limitation, any claims made by a
succeeding tenant with regard to any succeeding occupancy caused by such
holdover period.

 

15



--------------------------------------------------------------------------------

11.13  WAIVER OF JURY TRIAL. To the maximum extent permitted by law, Landlord
and Tenant each waive right to trial by jury in any litigation arising out of or
with respect to this Lease.

 

11.14  CONTROLLING LAW. This Lease and all terms hereunder shall be construed
consistent with the Laws of the State of Colorado.

 

11.15  TIME OF THE ESSENCE. Time is of the essence with respect to the
performance of each and every provision of this Lease.

 

11.16  NO PARTNERSHIP. It is understood that Landlord does not in any way or
purpose become a partner or joint venturer with Tenant in the conduct of
Tenant’s business.

 

11.17  PARTIAL INVALIDITY. If any term or condition of this Lease or the
application thereof to any person or event shall to any extent be invalid and
unenforceable, the remainder of this Lease in the application of such term,
covenant, or condition to persons or events other than those to which it is held
invalid or unenforceable shall not be affected and each term, covenant, and
condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 

11.18  SUCCESSORS. The provisions, covenants, and conditions of this Lease shall
bind and inure to the benefit of the legal representatives, successors and
assigns of each of the parties, except that no assignment or subletting by
Tenant shall be permitted without the written consent of Landlord.

 

11.19  DISCLAIMER. This Lease has important legal consequences to the parties,
and each of the parties should consult legal, tax or other appropriate counsel
before signing. Each of the parties acknowledges, represents and warrants that
it has been advised to seek independent legal representation concerning the
transaction contemplated by this Lease, and that such party has sought such
counsel or has made its own, independent determination that such counsel is not
necessary. Each of the parties acknowledges, represents and warrants that it has
not relied upon any statement or representation made by the other party, or by
officers, employees or agents of the other party (including, without limitation,
any property manager or leasing agent for such party) with respect to the legal
consequences of the transaction contemplated by this Lease or of any particular
term, condition or provision of this Lease.

 

11.20  ADDITIONAL PROVISIONS.

 

  A. OPTION TO RENEW. Provided that (a) this Lease is in full force and effect,
(b) Tenant is unchanged and is itself operating its business in the whole of the
Demised Premises, Tenant hereby acknowledging that the rights conferred by this
Section 11.20A are personal to Tenant, and (c) Tenant is not in default under
this Lease both at the time of exercise of this option and at the time the
renewal term is scheduled to commence, Tenant shall be given the option to renew
this Lease (the “Option”) for one (1) additional term of six (6) months (the
“Option Period”).

The Option Period shall commence on the date and hour following the original
fixed expiration date. The tenancy resulting from the exercise of the Option
shall be upon the same terms and conditions as set forth in this Lease except
that the monthly Minimum Rent for the Option Period shall be Seven Hundred Fifty
Eight and 00/100 ($758.00) per month.

Subject to the foregoing, the Option may be exercised upon Tenant’s giving
Landlord written notice thereof, in accordance with Section 11.7 of this Lease,
no earlier than May 1,2009 nor later than May 31,2009, time being of the essence
with respect to Tenant’s exercise thereof. If (1) Tenant does not exercise the
Option during the period when the Option is available, or (2) this Lease is no
longer in full force and effect for any reason, Tenant shall have no further
option to extend the Lease Term.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed effective the day and year
first above written.

LANDLORD:

HORIZON WEST PROPERTY MANAGEMENT, INC., a Colorado corporation,

as agent for Owner

 

BY:   /s/ David Veldman       12/30/08   David Veldman, VP       Date

 

TENANT:     LIONBRIDGE US, INC. a Delaware corporation     BY:   /s/ Satish
Maripuri       12/28/08         Date TITLE:   Chief Operating Officer      

 

17



--------------------------------------------------------------------------------

EXHIBIT “A” ATTACHED TO AND MADE A PART OF THE LEASE AGREEMENT BETWEEN HORIZON
WEST PROPERTY MANAGEMENT, INC. (LANDLORD), AS AGENT FOR MORGAN HOLDINGS, LLC,
GRATEFULDV, LLC, AND DNT TIMBERLINE LAKES, LLC, AND LIONBRIDGE US, INC.
(TENANT).

DEMISED PREMISES

760 Whalers Way, Building C, Suite 110

Fort Collins, Colorado

[Schamatic Provided]

 

18



--------------------------------------------------------------------------------

EXHIBIT “B” ATTACHED TO AND MADE A PART OF THE LEASE AGREEMENT BETWEEN HORIZON
WEST PROPERTY MANAGEMENT, INC. (LANDLORD), AS AGENT FOR MORGAN HOLDINGS, LLC,
GRATEFULDV, LLC, AND DNT TIMBERLINE LAKES, LLC, AND LIONBRIDGE US, INC.
(TENANT).

TENANT FINISH SPECIFICATIONS

None.

 

19